Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered May 3, 1994, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the judgment should be reversed because of the prosecutor’s inquiry as to whether he used an alias is unpreserved for appellate review (see, People v Tevaha, 84 NY2d 879; People v Fleming, 70 NY2d 947). In any event, any error caused by the prosecutor’s cross-examination in this regard was harmless in view of the overwhelming evidence of the defendant’s guilt.
Additionally, the defendant’s contention that the prosecutor’s inquiries into the defendant’s familiarity with the arresting detective created an inference that the defendant had previously engaged in criminal activity was not preserved for appellate review. The questions were not objected to. In any event, they merely concerned whether the defendant knew the detective and had previously spoken with him (cf., People v Aponte, 213 AD2d 415). Therefore, the questions were not prejudicial.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.